NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



AMERICAN PROPERTIES GROUP,                   )
LLC, as trustee of the 7803 Berkshire        )
Pines Drive Land Trust,                      )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D17-73
                                             )
U.S. BANK NATIONAL ASSOCIATION,              )
as trustee on behalf of the holders of       )
the Harborview Mortgage Loan Trust           )
2006-1 Mortgage Loan Pass-through            )
Certificates Series 2006-1,                  )
                                             )
              Appellee.                      )
                                             )

Opinion filed March 14, 2018.

Appeal from the Circuit Court for Collier
County; Hugh D. Hayes, Judge.

Jason J. Ricardo of Ricardo & Wasylik, PL,
Dade City, for Appellant.

Benjamin B. Brown of Quarles & Brady LLP,
Naples, for Appellee.


PER CURIAM.


              Affirmed.


VILLANTI, BLACK, and SALARIO, JJ., Concur.